           Case 5:17-cv-00072-BLF Document 771 Filed 05/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                          (SAN JOSE DIVISION)

11

12   FINJAN LLC, a Delaware Limited Liability                Case No. 5:17-cv-00072-BLF
     Company,
13                                                           CORRECTED ORDER ON JOINT
                      Plaintiff,                             REQUEST TO SEVER AND STAY THE
14                                                           ’844, ’780, AND ’494 PATENTS
15          v.
16   CISCO SYSTEMS, INC., a California
     Corporation,
17

18                    Defendant.

19

20          To preserve the resources of the parties and in the interest of judicial economy, the Court
21   grants the joint request of counsel to sever United States Patent Nos. 6,154,844; 6,804,780; and
22   8,677,494 from this matter and stay the litigation, including deferring trial as to those three patents,
23   pending completion of any appellate review of the District Court’s amended order (Dkt. No. 869)
24   of March 29, 2021 in Finjan v. ESET (S.D. Cal Case No. 17-cv-0183.)
25          IT IS SO ORDERED.
26   Dated: ____________________
                                                    Hon. Beth Labson Freeman
27                                                  United States District Court
28                                                       1         CORRECTED ORDER GRANTING JOINT
                                                              REQUEST TO SEVER AND STAY THE ’844, ’780,
                                                                                     AND ’494 PATENTS
                                                                               Case No. 5:17-cv-00072-BLF
